Order filed April 13, 2021




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00092-CV
                                   ____________

                          UMESH BHATIA, Appellant

                                         V.

            AMERICAN EXPRESS NATIONAL BANK, Appellee


               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                      Trial Court Cause No. 1159992

                                    ORDER

      This is an appeal from a judgment signed January 15, 2021. The notice of
appeal was due February 15, 2021. See Tex. R. App. P. 26.1. Appellant, however,
filed the notice of appeal on February 22, 2021, a date within 15 days of the due date
for the notice of appeal. A motion to extend time is necessarily implied when the
perfecting instrument is filed within 15 days of its due date. Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to extend time to file
the notice of appeal. While an extension may be implied, appellant is still obligated
to come forward with a reasonable explanation to support the late filing. See Miller
v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—
Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex. R.
App. P. 26.3;10.5(b). If appellant does not comply with this order, we will dismiss
the appeal. See Tex. R. App. P. 42.3.

                                   PER CURIAM
Panel consists of Justices Wise, Zimmerer, and Poissant.




                                           2